Citation Nr: 1725283	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction in the evaluation of service-connected lumbosacral strain, from 20 percent to 10 percent was proper.

2. Entitlement to an increased rating for service-connected lumbosacral strain, currently evaluated as 20 percent disabling.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for numbness of the right hand, including as secondary to service-connected disability.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to July 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in March 2010 and May 2010. In its March 2010 rating decision, the RO denied service connection for migraine headaches and numbness of the right hand, and proposed a reduction in a 20 percent rating for service-connected lumbosacral strain.

In a May 2010 rating decision the RO reduced the disability rating for the Veteran's service-connected lumbosacral strain from 20 to 10 percent, with the rating reduction effective September 1, 2010.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). However, in this case, the appeal stems from a claim for increased rating for lumbosacral strain, and the RO has specifically addressed the 10 percent evaluation for the low back, finding that a higher rating is not warranted. The Veteran has also offered argument on the issue of entitlement to an increased rating. Accordingly, the Veteran's appeal before the Board includes both the propriety of the rating reduction and a claim for an increased rating. 

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). The Board finds that a TDIU claim has been reasonably raised by the record.

In April 2017, the Veteran withdrew her request for a hearing before the Board. The hearing request is therefore withdrawn and appellate review may proceed. 38 C.F.R. § 20.702 (e) (2016).

The issues of entitlement to an increased rating for lumbosacral strain, entitlement to a TDIU, and entitlement to service connection for numbness of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In December 2006, the RO granted service connection for lumbosacral strain and assigned a 20 percent rating effective July 11, 2006.

2. In a March 2010 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected lumbosacral strain from 20 percent to 10 percent; the RO notified the Veteran of this proposed action in a corresponding March 2010 letter.

3. In a May 2010 rating decision, the RO discontinued the 20 percent rating for lumbosacral strain and assigned a 10 percent rating, effective September 1, 2010.

4. Service-connected lumbosacral strain was rated as 20 percent disabling for less than five years when the RO reduced the rating to 10 percent.

5. A January 2010 VA examination of the spine did not show substantial improvement in the service-connected lumbosacral strain.

6. Migraine headaches were not shown in service or for years thereafter, and there is no competent evidence suggesting a relationship between this disability and her active duty service.


CONCLUSIONS OF LAW

1. The rating reduction from 20 percent to 10 percent for lumbosacral strain from September 1, 2010 was not proper, and the 20 percent rating is restored. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2016).

2. Migraine headaches were not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with her claim. VA's duty to notify was satisfied by a letter dated in December 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and evidence in support of her claim. VA has obtained service treatment records (STRs), VA and private medical records, assisted the Veteran in obtaining evidence, afforded the appellant a physical examination. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

As discussed below, there is no competent evidence suggesting that the Veteran's current migraine headaches may be associated with service or a service-connected disability. She has not provided any information concerning the existence of medical evidence that could support her claim. Moreover, she has not indicated why she believes her current migraine headaches are etiologically related to service. Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Propriety of Rating Reduction for Lumbosacral Strain

In a December 2006 rating decision, the RO granted service connection for lumbosacral strain and assigned a 20 percent rating effective July 11, 2006, under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

On VA contract examination in October 2006, there was mild paraspinal muscle spasm in the lumbar spine, with pain to palpation. Combined thoracolumbar forward flexion was 50/90 degrees, side bending 30/30 degrees left and right, rotation 30/30 left and right, and extension to 30/30 with pain in the lower lumbar region. Straight leg raising was negative. Motor function was 5/5 in the lower extremities. Reflexes were 1+ throughout. The diagnostic impression was chronic lumbosacral pain without significant radiculopathy, and mild mechanical low back pain secondary to the first diagnosis.

A September 2009 VA outpatient treatment record reflects that the Veteran complained of back pain. In November 2009, the Veteran filed a claim for an increased rating for her service-connected low back disability, stating that it was worse.

On VA examination in January 2010, the Veteran complained of back pain which was a dull ache most of the time and increased to a stabbing pain with activity. The pain increased with prolonged standing, sitting, walking, or cold weather. She said the pain radiated down the right lower extremity to the knee. She complained of weekly flare-ups. She said she was unemployed since 2009 and could not work due to migraines, hip and back problems, and said her back pain impaired her sleep and ability to play sports or walk for exercise. She said she could not walk more than half a mile. On examination, there was flattening of the lumbar spine, and tenderness to palpation of the bilateral lumbar paraspinal muscles. Muscle strength was 5/5 in the bilateral lower extremities, sensation was intact to light touch and reflexes were 2+ bilaterally. Lasegue's test was negative bilaterally. Range of motion, with use of a goniometer, was as follows: forward flexion to 80 degrees, extension to 30 degrees, and left and right lateral flexion and rotation were each to 30 degrees, all with pain at the end range of motion. The diagnoses were lumbosacral strain and right sacroiliitis.

In a March 2010 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected lumbosacral strain from 20 percent to 10 percent; the RO notified the Veteran of this proposed action in a corresponding March 2010 letter.

In a May 2010 rating decision, the RO discontinued the 20 percent rating for lumbosacral strain and assigned a 10 percent rating, effective September 1, 2010.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Governing law provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). 

A disability rating may be reduced. However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). The procedural framework set forth in 38 C.F.R. § 3.105 (e) governing rating reductions is required to be followed by VA before it issues any final rating reduction. See Brown v. Brown, 5 Vet. App. 413, 418 (1993). When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105 (e). The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level. Unless otherwise provided in paragraph (i) of this section, if VA does not receive additional evidence within that period, it will take final rating action and reduce the award effective the last day of the month following 60 days from the date of notice to the beneficiary of the proposed reduction. Id. The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing. 38 C.F.R. § 3.105 (i).

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected. Kitchens v. Brown, 7 Vet. App. 320 (1995). A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement. 38 C.F.R. § 3.344 (a) (2016). The five year period is calculated from the effective date of the rating to the effective date of the reduction. Brown v. Brown, 5 Vet. App. 413 (1993). If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect. 38 C.F.R. § 3.344 (b) (2016). 

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve. Rather, in such cases, reexaminations of such disabilities disclosing improvement, physical or mental, will warrant a rating reduction. 38 C.F.R. § 3.344 (c) (2016). 

The Board observes that the provisions of 38 C.F.R. § 3.344 (a) and (b) are not applicable because the 20 percent rating for the lumbosacral strain had not been in effect for more than five years (it became effective on July 11, 2006 and was reduced as of September 1, 2010). However, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that that an improvement has actually occurred in the Veteran's service-connected disability and it has improved to the point that he or she is now better able to function under the ordinary conditions of life and work. See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421. Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history. See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown 5 Vet. App. at 420-22.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved. A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

After a review of all of the evidence of record, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have been met. As noted, the Veteran was notified of the RO's intent to discontinue the 20 percent rating for her service-connected lumbosacral strain by a letter dated March 25, 2010. She did not request a predetermination hearing regarding the issue. Final action to reduce the 20 percent rating to 10 percent was taken pursuant to 38 C.F.R. § 3.105 (e) in May 2010. The Veteran was informed of that decision by letter dated June 4, 2010. The reduction was made effective beginning September 1, 2010. 

Based on a review of this procedural history, the Board finds that the RO complied with all of the requirements of 38 C.F.R. § 3.105 (e). The Veteran was notified of her rights. She was given an opportunity for a hearing and time to respond. Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires"). 38 C.F.R. § 3.105 (e). The Veteran has not asserted that these procedural provisions were not followed. Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the discontinuance of the 20 percent rating, which resulted in a reduction of the Veteran's benefits.

However, although the evidence reflects that forward flexion of the thoracolumbar spine was improved at the January 2010 VA examination when compared with the October 2006 VA examination, the Veteran has complained of muscle spasms in the spine, and on the January 2010 VA examination, flattening of the lumbar spine was objectively noted, as well as pain on motion. A 20 percent rating may be assigned for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, under Diagnostic Code 5237. The Veteran has provided competent lay statements that her lumbosacral strain is worse, and told the January 2010 VA examiner that the back disability was one of the disabilities preventing her from working.

Accordingly, the Board finds that the Veteran's overall functional ability had not improved by September 2010. Thus, while the Veteran's objective examination findings in January 2010 may be consistent with some improvement, the evidence does not establish that the Veteran had an improvement allowing her to better function under the ordinary conditions of life and work. See Murphy, 26 Vet. App. at 517; Brown, 5 Vet. App. at 421. The reduction in rating for lumbosacral strain from 20 percent to 10 percent was not proper, and restoration of the 20 percent rating from September 1, 2010 is granted.

Service Connection for Migraine Headaches

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with current migraine headaches. Consequently, the determinative issue is whether or not this disability is attributable to her military service.

Service treatment records are entirely negative for migraine headaches. On medical evaluation board examination in January 2006, the Veteran denied any headaches. Her physical evaluation board report does not reflect a diagnosis of headaches, but relates to back and knee disabilities.

On VA general medical examination in October 2006, the Veteran did not complain of headaches, although she reported several other medical problems. On review of systems, the examiner stated that the Veteran had no neurological symptoms. A neurological examination was conducted and migraine headaches were not diagnosed.

Post-service medical records are negative for migraine headaches until 2009. VA outpatient treatment records dated in 2009 reflect treatment for migraine headaches, and suggest that such headaches were worsened by oral contraceptive pills. See October 2009 and November 2009 VA outpatient treatment records. 

The medical evidence of record, including treatment records, lay statements, and examination reports, does not link current migraine headaches with service, the Veteran does not contend that she had continuous or recurrent migraine headaches since service, and the evidence does not show that migraine headaches were manifested to a compensable degree within the first post-service year.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for migraine headaches. Thus, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Restoration of a 20 percent disability rating for lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for migraine headaches is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for an increased rating for lumbosacral strain, service connection for numbness of the right hand, and entitlement to a TDIU. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the appeal for an increased rating for lumbosacral strain, as the last examination was conducted in January 2010, and based on the Veteran's subjective complaints of worsening, the Board finds that a new VA examination is necessary before a decision on the merits may be made. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). The examiner should determine the current level of severity of this disability. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

With regard to the claim for service connection for right hand numbness, the Board finds that the rationale provided for the negative medical opinion in the January 2010 VA examination was inadequate, and the examiner did not review the claims file prior to providing a medical opinion. Thus, another VA examination and medical opinion should be obtained as to whether this claimed disability is related to service or a service-connected disability, with review of the service treatment records, including a February 2005 report of a right hand injury.

As noted above, a TDIU claim has been raised, and is part of the increased rating claim. On remand, the AOJ should adjudicate this claim.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of the lumbosacral spine disability and a right hand disability, and of the Veteran's service-connected disabilities, and associate them with the claims file.

2. Send Veteran the appropriate notice regarding the TDIU claim, as well as a VA Form 21-8940, and ask her to fill the form out completely. In particular, she is asked to clarify if and when she stopped working, and list all of her employment for the last years that she worked, including any part-time work. 

3. After obtaining any additional medical records, schedule the Veteran for a VA thoracolumbar spine examination to determine the current nature and severity of her service-connected lumbosacral strain. The examiner should review the claims file, including the medical records, and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation. All pertinent symptomatology and findings must be reported in detail. 

(a) The examiner is asked to report the range of motion measurements in degrees. Range of motion should be tested actively and passively, in weight bearing if possible, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) The examiner should note all symptomatology associated with the lumbosacral spine and any radiculopathy, if found, as well as the functional impact of the lumbar spine and radiculopathy. The examiner should also address whether the Veteran has incapacitating episodes of disc disease and if so, the frequency and duration of such.

A complete rationale should be provided for any opinion offered. 

4. Schedule the Veteran for a VA examination to determine whether any current right hand disability is related to service. The claims file must be made available to and reviewed by the examiner.

(a) The examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that any current right hand disability had its onset in or is related to service.

(b) The examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that any current right hand disability is either proximately caused by, or alternatively, aggravated by a service-connected disability. If aggravated, the physician should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician is advised that the Veteran is competent to report symptoms and her reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims, with consideration of all evidence received since the July 2012 statement of the case, and adjudicate the claim for a TDIU. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


